Case 7:19-cv-00449-JPJ-PMS Document 16 Filed 09/30/20 Page 1 of 1 Pageid#: 350




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 ALPHONSE GAINER,                              )
                                               )
                    Petitioner,                )        Case No. 7:19CV00449
                                               )
 v.                                            )              ORDER
                                               )
 M. BRECKON, WARDEN USP LEE,                   )        By: James P. Jones
                                               )        United States District Judge
                    Respondent.                )


        No party has filed timely objections to the Report and Recommendation

 (“Report”) filed September 8, 2020. Accordingly, it is ORDERED as follows:

      1. The Report, ECF No. 15, and its findings and recommendations are wholly

        ACCEPTED and APPROVED; and

      2. The respondent’s Motion for Summary Judgment, ECF No. 10, is

        GRANTED.

        A separate Judgment will be entered herewith.

                                             DATED: September 30, 2020

                                             /s/ James P. Jones
                                             United States District Judge
